Case 2:20-cv-00295-JDC-KK Document 24 Filed 06/11/20 Page 1 of 1 PageID #: 802



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


AMANDA STOOTS ET AL.                                 CASE NO. 2:20-CV-00295

VERSUS                                               JUDGE JAMES D. CAIN, JR.

CITY OF LEESVILLE ET AL.                             MAGISTRATE JUDGE KAY

                                         ORDER

       Upon consideration of the plaintiffs’ Motion for Extension [doc. 23], filed with

consent of defendants, the court finds that the motion should be GRANTED. Accordingly,

       IT IS ORDERED that plaintiffs’ deadline for responding to the pending Motions

to Dismiss [docs. 6, 7, 9, 19, and 20] be extended to July 17, 2020. Defendants will then

have until July 24, 2020, to submit their replies.

       THUS DONE AND SIGNED in Chambers on this 11th day of June, 2020.



                        __________________________________
                                JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE
